DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 02/25/21.Claims 1-17 are presented for examination and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 6-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US2013/0238933) and further in view of WO2005/022390 (hereinafter D1).
Claim 1: Shin teaches a semiconductor apparatus comprising: a memory controller (e.g. item 240, fig. 2); a CPU (e.g. item 210); a high-speed communication controller (e.g. item 250); a memory operation terminal group (e.g. memory port) that includes a plurality of memory operation terminals for inputting a first signal propagating between an external memory group and the memory controller (e.g. [0034]); a high-speed communication terminal group (e.g. Peripheral port at item 250) that includes a plurality of high-speed communication terminals for inputting a second signal to the high-speed communication controller (e.g. [0009]); an inspection terminal group (e.g. item 120, fig. 1, item 212, fig. 2),  that includes a plurality of inspection terminals for acquiring information from the CPU and performing debugging (e.g. [0008]); and a terminal mounting surface (e.g. fig. 2) at which the memory operation terminal group, the high-speed communication terminal group, and the inspection terminal group are provided.
Shin fails to teach wherein at the terminal mounting surface, a first inspection terminal among the plurality of inspection terminals is located between the memory operation terminal group and the high-speed communication terminal group.  However such a  technique (e.g. arranging the components on a single surface) was known in the art, before the effective filing date of the claimed invention as disclosed by D1 (e.g. fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the teaching of Shin with the one taught by D1 in order to speed up data transfer (e.g. [0005] – D1).

Claim 2: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach a first constant voltage terminal of which a voltage value is held constant at a first voltage, wherein the first constant voltage terminal is located between the memory operation terminal group and the high-speed communication terminal group. However, D1 teaches that JTAG compliant interface requires a target power supply to transfer data (e.g. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to find a suitable voltage value between the terminals taught by Shin and D1 for transferring data.

Claim 3: Shin and D1 teach the semiconductor apparatus according to claim 2, wherein the first voltage is a ground potential.  D1 teaches that JTAG compliant interface requires a target power supply to transfer data (e.g. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to find a suitable voltage value between the terminals taught by Shin and D1 for transferring data.

Claim 4: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach a second constant voltage terminal of which a voltage value is held constant at a second voltage, wherein the second constant voltage terminal is located between the memory operation terminal group and the first inspection terminal.  However, D1 teaches that JTAG compliant interface requires a target power supply to transfer data (e.g. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to find a suitable voltage value between the terminals taught by Shin and D1 for transferring data.

Claim 5: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach  a third constant voltage terminal of which a voltage value is held constant at a third voltage, wherein the third constant voltage terminal is located between the high-speed communication terminal group and the first inspection terminal.  However, D1 teaches that JTAG compliant interface requires a target power supply to transfer data (e.g. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to find a suitable voltage value between the terminals taught by Shin and D1 for transferring data.

Claim 6: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that the first inspection terminal is located adjacent to a first memory operation terminal among the plurality of memory operation terminals and a first high-speed communication terminal among the plurality of high-speed communication terminals.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts disclosed by Shin and D1, since rearranging parts of a prior art would have been within the general knowledge of an artisan in the art and would have not changed the invention concept of the prior art.

Claim 7: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that a second memory operation terminal among the plurality of memory operation terminals is located adjacent to an outer circumference of the terminal mounting surface.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts disclosed by Shin and D1, since rearranging parts of a prior art would have been within the general knowledge of an artisan in the art and would have not changed the invention concept of the prior art.

Claim 8: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that a second high-speed communication terminal among the plurality of high-speed communication terminals is located adjacent to an outer circumference of the terminal mounting surface.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts disclosed by Shin and D1, since rearranging parts of a prior art would have been within the general knowledge of an artisan in the art and would have not changed the invention concept of the prior art.

Claim 9: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that the terminal mounting surface includes a first side and a second side which intersects the first side, a second high-speed communication terminal among the plurality of high-speed communication terminals is located adjacent to the first side, and a second memory operation terminal among the plurality of memory operation terminals is located adjacent to the second side.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts disclosed by Shin and D1, since rearranging parts of a prior art would have been within the general knowledge of an artisan in the art and would have not changed the invention concept of the prior art.

Claim 11: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that  the first inspection terminal, a second inspection terminal among the plurality of inspection terminals, and a third inspection terminal among the plurality of inspection terminals are located side by side at the terminal mounting surface.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts disclosed by Shin and D1, since rearranging parts of a prior art would have been within the general knowledge of an artisan in the art and would have not changed the invention concept of the prior art.

Claim 12: Shin and D1 teach the semiconductor apparatus according to claim 1, wherein the first inspection terminal is a terminal to which a signal for executing JTAG as the debugging is input (e.g. [0008]- Shin).  

Claim 13: Shin and D1 teach the semiconductor apparatus according to claim 1, wherein the high-speed communication controller performs communication at a frequency equal to or more than 5 GHz (e.g. fig. 11, D1). 

Claim 14: Shin and D1 teach the semiconductor apparatus according to claim 1, wherein the high-speed communication controller includes a USB communication controller that controls USB communication (e.g. [0008] – Shin).  

Claim 15: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that the high-speed communication controller includes a PCIe communication controller that controls PCIe communication.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the USB interface taught by Shin and D1 with any well-known high-speed interface, since such a modification would have involved replacing one known equipment with another one.




Claim 16: Shin and D1 teach the semiconductor apparatus according to claim 1, wherein the CPU has a plurality of cores (e.g. item 320, fig. 3, Shin), and is driven at a frequency equal to or more than 1.6 GHz (e.g. fig. 11, D1). Shin and D1 fail to teach a microarchitecture which implements a command set of 64-bit or more. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the device taught by Shin and D1 with another one, since such a modification would have involved replacing one known equipment with another one.

Claim 17: Shin and D1 teach the semiconductor apparatus according to claim 1, but fail to teach that the CPU includes a floating point unit only inside.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the device taught by Shin and D1 with another one, since such a modification would have involved replacing one known equipment with another one.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/14/2022